Hall, Presiding Judge.
Defendant Kelley appeals from the denial of a motion to strike portions of the defensive pleadings of the co-defendant Read which claim damages against Kelley resulting from an alleged partnership. The appellee filed a motion to dismiss the appeal for the reason there was no certificate by the trial court for an immediate appeal of this pre-trial order. The appeal being premature, the motion is granted. See Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758). On the question of interlocutory appeals see also Consolidated Pecan Sales Co. v. Savannah Bank &c. Co., 121 Ga. App. 40 (172 SE2d 487); Reaves, Appellate Practice, 21 Mercer Law Rev. 257, 259 (1970).

Appeal dismissed.


Deen and Evans, JJ., concur.